Citation Nr: 1702668	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-02 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right lower back sciatica.

2.  Entitlement to a rating in excess of 40 percent for left lower back sciatica.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg ulcers.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right leg muscular atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1968.

This appeal arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran underwent a video conference hearing with the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of the hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to ratings in excess of 40 percent for right and left-sided sciatica and for compensation under 38 U.S.C.A. § 1151.  For the following reasons, the Board finds remands necessary in order to assess the Veteran's current condition.

Concerning the Veteran's sciatica, the Veteran last underwent a Compensation and Pension (C&P) examination in February 2015 in which the examiner did not provide any information concerning the Veteran's atrophy.  The fact that the Veteran suffers from atrophy of the legs is well documented in his medical records-the Veteran testified that he used a wheelchair to ambulate due to his muscular atrophy.  Unfortunately, without an examiner's analysis and discussion of the Veteran's muscular atrophy, and a determination as to whether the muscular atrophy in the Veteran's legs is connected to the sciatica in his right and left lower back, the Board is unable to adjudicate the Veteran's claims for a rating in excess of 40 percent for right and left sided sciatica.

Concerning the Veteran's claims for negligence on the part of VA, the Veteran contends that he developed ulcers in his right leg and muscular atrophy in his right leg due to the negligence of the VA.  To receive compensation for such a claim, the claimed additional disabilities must be caused by VA hospital care, medical or surgical treatment, or examination, and further requires that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; 69 Fed. Reg. 46, 426.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  In this instance, the Veteran has not yet received an examination from a VA medical professional to determine if the VA's carelessness, negligence, lack of proper skill, error in judgment, or other fault was the cause or proximate cause of his right leg ulcers and muscular atrophy.  The Board cannot adjudicate the claim without such information.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right and left lower sided sciatica.  The examiner is asked to particularly discuss:

(a) Any relationship between the Veteran's muscular atrophy in his legs and his right and left lower sided sciatica.

(b) Whether or not the Veteran suffers from complete or incomplete paralysis.

2. Schedule the Veteran for a VA examination to determine any relationship between the Veteran's right and left lower-sided sciatica and his right leg ulcers and muscular atrophy.

The examiner is particularly asked to discuss the following:

(a) Whether any specific treatment or course of action on the part of the VA caused the Veteran to develop muscular atrophy and ulcers that he would not otherwise have developed normally.

(b) If so, what treatments or course of action did the VA take, and why, that caused the Veteran to develop muscular atrophy and ulcers?

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


